Citation Nr: 0504812	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-33 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
medial meniscectomy, with Grade IV chrondromalacia of the 
medial facet of the trochlea, currently rated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1987 
to June 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

An August 2004 rating decision granted entitlement to service 
connection for minimal osteoarthritic changes of the right 
knee and assigned a 10 percent evaluation effective October 
30, 2003, and the issue of entitlement to an increased 
evaluation for arthritis of the right knee was included as 
part of an August 2004 Supplemental Statement of the Case.  
Because the allowance of service connection and grant of a 10 
percent evaluation for right knee arthritis is only a partial 
grant of benefits, as the veteran has contended that he 
believes that a 40 percent evaluation is warranted for his 
service-connected right knee disabilities, the issues are as 
noted on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  There is no evidence of dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  

2.  The veteran's service-connected arthritis of the right 
knee is manifested by pain, tenderness, weakness, and flare-
ups, with limitation of motion initially shown on physical 
examination in August 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected postoperative residuals of a right knee 
meniscectomy have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5259 (2004).


2.  The criteria for a 20 percent disability rating for 
service-connected arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5310A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In November 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence 
provided he authorized VA to obtain the additional evidence 
and properly identified it by completing and returning VA 
Forms 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs, which 
accompanied the letter.  Additional private medical evidence 
was subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims folder.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA did not specifically ask in November 2003 for all evidence 
in the veteran's possession.  The veteran, however, by 
failing to reply to requests for information about any 
additional evidence not of record, has stated sub silentio 
that he neither has nor knows of any further pertinent 
evidence.  Hence, no evidence has been lost to the record, 
and there is no failure to assist the appellant simply 
because VA did not explicitly ask him to submit all evidence 
in his possession.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
knee examination was conducted in August 2002.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Increased Rating Claims 

Common Factual Background

A March 1993 rating decision granted entitlement to service 
connection for status post surgeries for infection of the 
right knee with synovitis and adhesions and assigned a 10 
percent evaluation effective June 26, 1992.  A claim for an 
increased evaluation was received by VA in May 2002.  A May 
2002 rating decision changed the description of the veteran's 
service-connected right knee disability to status post medial 
meniscectomy, with grade IV chondromalacia of the medial 
facet of the trochlea, and granted a temporary total 
disability rating based on surgical treatment necessitating 
convalescence from February 11, 2002, through April 30, 2002; 
the prior 10 percent evaluation was reinstated effective May 
1, 2002.  The veteran timely appealed.  An August 2004 rating 
decision granted service connection for minimal 
osteoarthritic changes of the right knee and assigned a 10 
percent evaluation effective October 30, 2003.

VA treatment records dated in September 1992 reveal treatment 
for right knee problems.  X-rays of the knee show loose bone 
densities in the anteromedial aspect of the knee joint.

On VA general medical examination in October 1992, the 
veteran's service history of right knee surgeries and 
infections was reported.  On physical examination of the 
right knee, there was tenderness and discomfort on the medial 
aspect of the right knee, with the right hip at 90 degrees 
flexion and the right knee in extension.  The pertinent 
diagnosis was post-traumatic surgical repair of a torn right 
quadriceps femoris, with recurrent arthralgia, by history.  
Special orthopedic evaluation in October 1992, showed full 
range of motion of the right knee with a definite defect to 
the attachment of the vastus medialis of the patella, thought 
to be probable loss of that attachment to the patella 
retinaculum.  It was noted that the veteran limped and that 
impairment of the right knee did exist.

On VA general medical examination in May 1994, the veteran 
complained of increased pain in the right knee.  It was noted 
that he had been wearing a knee brace for the previous year.  
He walked with a slight limp favoring the right leg.  The 
veteran complained on physical examination of the knee, of 
pain on motion in any direction, with severe pain on 
hyperflexion; there was no limitation of motion of the leg.  
There was marked depression of the medial aspect of the right 
knee, with some underlying loss of muscle.  X-rays of the 
knee showed removal of calcified bodies seen on previous 
films in September 1992, and the knee was considered 
radiologically within normal limits.  The diagnosis was 
residuals of injury and surgery to the right knee, moderately 
symptomatic.  

December 2000 to January 2002 medical reports from J.B. Wood, 
Jr., M.D., reveal that he saw the veteran for continued right 
knee disability.  Physical examination in January 2002 showed 
a palpable heterotopic ossification on the medial aspect of 
the knee.  The assessments were internal derangement and 
heterotopic ossification of the right knee.  

Magnetic resonance imaging (MRI) of the right knee in January 
2002 revealed a tear in the posterior horn of the medial 
meniscus and post-surgical changes in the distal quadriceps 
tendon region and medial retinaculum.  

According to a February 2002 Operative Report from St. Mary 
Medical Center, the veteran underwent arthroscopic partial 
medial meniscectomy and arthroscopic chondroplasty of the 
medial facet of the patella due to a medial meniscus tear of 
the right knee.  The postoperative diagnoses were medial 
meniscus tear of the right knee and Grade IV chrondromalacia 
of the medial facet of the trochlea.  

January through March 2002 medical reports from J.M. Diveris, 
M.D., note a Grade IV chondromalacia lesion of the medial 
facet of the trochlea and indicate that the veteran underwent 
arthroscopy of the knee.  The veteran complained of a 
constant achiness and discomfort in the knee.  Range of right 
knee motion was reported to be satisfactory.

The veteran complained on VA orthopedic examination in August 
2002 of continued right knee pain and impairment, helped 
somewhat by medication.  The veteran said that he was unable 
to squat or kneel and that any weight bearing or impact, such 
as walking, caused an exacerbation of the pain.  He was 
employed as a letter carrier for the Post Office, which was 
difficult for him because he had problems standing for long 
periods, getting in and out of his delivery truck, and 
pushing the brake pedal.  He said that he could not 
participate in athletics.  On physical examination, it was 
noted that the medial aspect of the patella revealed a hallow 
area where the medial head of the quadriceps had been 
resected.  The veteran could flex his knee to 105 degrees 
with pain and extend to 0 degrees, without pain.  He had a 
moderately severe limp, with the veteran shifting his weight 
to the left leg.  The diagnoses were post surgery for 
cartilage tear and chondromalacia of the right knee.  It was 
the examiner's opinion that it was "more likely than not" 
that the veteran's right knee problems were directly related 
to the original trauma and infection.


January and August 2003 medical reports from Dr. Diveris 
reveal that the veteran was seen for continued right knee 
pain.  He complained in August 2003 of lateral joint line 
discomfort.  Examination showed tenderness directly over the 
joint line and some mild discomfort with McMurray's maneuver.  
It was noted that an MRI in August 2003 revealed a medial 
follicular lesion.  The veteran was told that any 
modification of his activity should be based on his symptoms.  

According to an October 2003 medical report from G.V. Fedor, 
M.D., the veteran had minimal osteoarthritic changes in his 
right knee.  Dr. Fedor found a deformity, and noted that the 
veteran had a loss of the vassus medialus obliques 
musculature on the right knee, with slight effusion.  Range 
of motion was from 0 to 110 degrees, with no active signs of 
infection.  X-rays showed slight joint space narrowing on the 
right, as compared to the left, slight irregularity in the 
lateral femoral condyle near the notch, and heterotopic bone.  
Dr. Fedor concluded that the veteran had obvious right knee 
impairment that was likely to give him problems throughout 
his entire life.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, one 
of the issues on appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

Increased Rating For Status Post Residuals Of A Right Knee 
Meniscectomy

Specific Schedular Criteria

Under Diagnostic Codes 5259, a 10 percent evaluation is 
assigned for removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  A 20 percent evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.

Analysis

The veteran is seeking an increased rating for his service-
connected status post medial meniscecomy of the right knee, 
with chondromalacia, which is currently rated 10 percent 
disabling under Diagnostic Code 5259.  The Board must 
determine the current condition of this service-connected 
right knee disability based on the medical evidence on file, 
especially the most recent evidence.

Because the veteran is already receiving a 10 percent 
evaluation for removal of semilunar cartilage, meaning part 
of a meniscus, there would need to be evidence of frequent 
episodes of "locking," pain, and effusion into the joint to 
warrant a higher evaluation under Diagnostic Code 5258.  
While the evidence of record shows frequent pain, there is no 
evidence of "locking," and only one notation of effusion, 
which was noted to be slight.  Consequently, an increased 
evaluation is not warranted for status post medial 
meniscectomy of the right knee under Diagnostic Code 5258.  

An increased evaluation for status post medial meniscectomy 
of the right knee cannot be provided under another possibly 
applicable diagnostic code because this disability does not 
involve ankylosis, recurrent subluxation or lateral 
instability, or impairment of the tibia and fibula.  
Additionally, the veteran's loss of motion of the right leg 
is evaluated as part of his service-connected arthritis of 
the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5262 (2004); see also 38 C.F.R. § 4.14 (2004).

The Board also finds that an increased evaluation for status 
post medial meniscectomy of the right knee disability is not 
warranted under DeLuca because the disability is evaluated 
under a diagnostic code that does not involve limitation of 
motion.  The Court has held that where a diagnostic code is 
not predicated on a limited range of motion, such as 
Diagnostic Code 5259, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Initial Rating For Arthritis of the Right Knee

Specific Schedular Criteria

Under Diagnostic Code 5010, arthritis due to trauma, is 
evaluated under Diagnostic Code 5003, for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2004) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Analysis

The veteran is also seeking an initial rating in excess of 10 
percent for his service-connected right knee arthritis, which 
is currently rated under Diagnostic Code 5010.  

The current 10 percent evaluation for right knee arthritis is 
based on limitation of flexion of the leg.  To warrant an 
increased evaluation under this diagnostic code, there needs 
to be medical evidence of limitation of flexion that more 
nearly approximates 30 degrees than 45 degrees.  38 C.F.R. 
§ 4.7 (2004).  However, flexion of the knee was to 105 
degrees with pain in August 2002 and to 110 degrees in 
October 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Consequently, an increased evaluation is not warranted under 
Diagnostic Code 5260.  An increased evaluation is also not 
warranted for right knee arthritis under Diagnostic Code 5261 
because there is no medical evidence on file of limitation of 
extension of the leg. 

Because the veteran does not have ankylosis of the knee, 
recurrent subluxation or laterial instability, or impairment 
of the tibia and fibula, an increased evaluation is not 
warranted for right knee arthritis under another diagnostic 
code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5262 (2004).  Additionally, 
because the veteran does not have instability of the knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
has consistently complained of right knee pain, and there is 
evidence, as noted above, of limitation of motion of the 
right leg due to pain.  Additionally, it was noted in August 
2002 that the veteran complained of difficulty squatting and 
kneeling, as well as problems with weight bearing; and 
examination revealed that the veteran had a moderately severe 
limp.  The veteran said that he could not participate in 
athletics due to his knee.  Dr. Fedor concluded in October 
2003 that the veteran had obvious right knee impairment that 
was likely to give him problems throughout his entire life.  
Consequently, although it is unclear whether the veteran's 
symptoms are specifically due to his service-connected 
arthritis, there is sufficient current medical evidence of 
right knee weakness and flare-ups to warrant an increased 
evaluation of 20 percent for service-connected right knee 
arthritis, with consideration of the factors discussed in 
DeLuca, under the provisions of Diagnostic Code 5260.  See 
38 C.F.R. §§ 4.40, 4.45; see also 38 C.F.R. § 4.21 (2004) (it 
is not expected that all cases will show all the findings 
specified; above all, a coordination of rating with 
impairment of function will be expected in all cases).  A 
higher evaluation for right knee arthritis is not warranted 
because the veteran's arthritis is described as minimal and 
he has motion of the right knee from 0 degrees of extension 
to at least 105 degrees of flexion.  

Since the recent medical evidence of record relied on by the 
Board is generally consistent and there is no evidence of 
significant increase or decrease in symptomatology since 
October 2003, the Board concludes that staged ratings are not 
warranted for this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

Entitlement to an increased rating for postoperative 
meniscectomy of the right knee is denied.

Entitlement to an initial evaluation of 20 percent, but no 
more, for arthritis of the right knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


